ACCEPTED
                                                                              03-14-00340-CV
                                                                                      3856225
                                                                     THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         1/22/2015 9:43:00 AM
                    HERRERA                     B OYLEPLLC                   JEFFREY D. KYLE
                                                                                        CLERK



                             January 21, 2015
                                                           RECEIVED IN
                                                      3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
Jeffrey D. Kyle, Clerk
                                                      1/22/2015 9:43:00 AM
Court of Appeals
                                                        JEFFREY D. KYLE
Third District of Texas                                       Clerk
P.O. Box 12547
Austin, Texas 78711-2547

RE:   Court of Appeals Number: 03-14-00340-CV
      Trial Court Case Number: D-1-GN-13-001238

Style: Appellants, CPS Energy, Time Warner Cable Texas LLC and
       Southwestern Bell Telephone Company d/b/a AT&T//Cross
       Appellant, Public Utility Commission of Texas v. Appellee, Public
       Utility .Commission of Texasi/Cross Appellee, CPS Energy, Time
       Warner Cable Texas LLC and Southwestern Bell Telephone
       Company d/b/a AT&T

Dear Mr. Kyle:

       Please remove Sean Farrell from your service list and update the
service list with the following information for the above-styled case:

             Alfred R. Herrera
             HERRERA & BOYLE, PLLC
             816 Congress Avenue, Suite 1250
             Austin, Texas 78701
             (512) 474-1492 Telephone
             (512) 474-2507 Fax
             aherrera@herreraboylelaw .com

Thank you for your assistance in this matter.

Sincerely,

Is/ Alfred R. Herrera
Alfred R. Herrera
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Letter was served
upon all parties listed below in accordance with local rules of Travis County, Texas, the
Texas Rules of Civil Procedure, and the Texas Rules of Appellate Procedure on this the
21st day of January, 2015.


                                             By: /s/Alfred R. Herrera
                                                 Alfred R. Herrera

                                  LIST OF PARTIES

                      PARTIES AND ATTORNEYS FOR
                CAUSE NO. D-1-GN-13-001238 (CONSOLIDATED)
   Counsel for Public Utility Commission Counsel for CPS Energy:
   of Texas:
                                           Alfred R. Herrera
   Douglas Fraser                          Felipe Alonso III
   Kellie E. Billings-Ray                  Sean Farrell
   Office of the Attorney General          HERRERA & BOYLE, PLLC
   P.O. Box 12548, Capitol Station         816 Congress Avenue, Suite 1250
   Austin, Texas 78711-02548               Austin, TX 78701
   Phone: (512) 463-2012                   Phone: (512) 474-1492
   Fax: (512) 457-4610                     Fax: (512) 474-2507
   douglas.fraser@texasattorneygeneral.gov aherrera@herreraboylelaw.com
   kellie.billings-                        falonso@herreraboylelaw.com
   ray@texasattorneygeneral.gov            sfarrell@herreraboylelaw.com

   Counsel for CPS Energy:                    Counsel for AT&T Texas:

   Patricia Ann Garcia Escobedo               Paul A. Drummond
   Curt D. Brockmann                          Natalie L. Hall
   CPS Energy                                 AT&T Legal Department
   145 Navarro                                1010 N. St. Mary’s, 14th Floor
   P.O. Box 1771                              San Antonio, Texas 78215
   San Antonio, TX 78296                      Phone: (210) 351-4830
   Phone: (210) 353-5689                      Fax: (210) 886-2127
   Fax: (210) 353-6832                        paul.drummond@att.com
   paescobedo@cpsenergy.com                   natalie.hall@att.com
   cdbrockmann@cpsenergy.com
Counsel for AT&T Texas:           Counsel for AT&T Texas:

Michael T. Sullivan               Joseph E. Cosgrove, Jr.
Mayer Brown LLP                   Katherine C. Swaller
71 S. Wacker Drive                Thomas Ballo
Chicago, IL 60606                 AT&T Legal Department
Phone: (312) 782-0600             816 Congress Avenue, Suite 1100
Fax: (312) 706-8689               Austin, Texas 78701
msullivan@mayerbrown.com          Phone: (512) 457-2304
                                  Fax: (512) 870-3420
                                  joseph.cosgrove.jr@att.com
                                  katherine.swaller@att.com
                                  thomas.ballo@att.com

Counsel for Time Warner Cable Texas Counsel for Time Warner Cable
LLC:                                Texas LLC:

Valerie P. Kirk                   J.D. Thomas
Melissa Lorber                    Paul A. Werner
Enoch Kever PLLC                  Sheppard Mullin Richter & Hampton
600 Congress Avenue, Suite 2800   LLP
Austin, Texas 78701               1300 I Street, N.W.
Phone: (512) 615-1200             11th Floor East
Fax: (512) 615-1198               Washington DC 20005
vkirk@enochkever.com              Phone: (202) 218-0000
mlorber@enochkever.com            Fax: (202) w218-0020
                                  dthomas@sheppardmullin.com
                                  pwerner@sheppardmullin.com